 


 HR 4356 ENR: Protecting Families of Fallen Servicemembers Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 4356 
 
AN ACT 
To amend the Servicemembers Civil Relief Act to allow certain individuals to terminate contracts for telephone, multichannel video programming, or internet access service, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Protecting Families of Fallen Servicemembers Act. 2.Termination of contracts for telephone, multichannel video programming, or internet access service by certain individuals under Servicemembers Civil Relief ActSection 305A(a) of the Servicemembers Civil Relief Act (50 U.S.C. 3956(a)) is amended by adding at the end the following new paragraph: 
 
(4)Additional individuals coveredFor purposes of this section, the following individuals shall be treated as a servicemember covered by paragraph (1): (A)A spouse or dependent of a servicemember who dies while in military service or a spouse or dependent of a member of the reserve components who dies while performing duty described in subparagraph (C). 
(B)A spouse or dependent of a servicemember who incurs a catastrophic injury or illness (as that term is defined in section 439(g) of title 37, United States Code), if the servicemember incurs the catastrophic injury or illness while in military service or performing duty described in subparagraph (C). (C)A member of the reserve components performing military service or performing full-time National Guard duty, active Guard and Reserve duty, or inactive-duty training (as such terms are defined in section 101(d) of title 10, United States Code).. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
